Per Curiam.
We perceive in defendant’s affidavit and brief no pretense of justification for sending this case to the court of appeals. The action was for the recovery of the value of services rendered to the defendant’s testator. The evidence was ample to authorize the verdict, and no new or important principle of law was developed on the trial; indeed, the decision depended merely upon the weight of evidence, and so is not subject to review by the court of appeals. The validity of the judgment is completely vindicated by the elaborate opinion at general term of this court. Manifestly a further appeal can result only in a “delay” of justice, which, in the enumeration of popular grievances, Magna Charta classifies in the same category with a “denial” of justice. The defendant distinguishes no specific rule of law which he supposes to be violated by the dec.sion against him, but rests his motion on a general impeachment of the correctness of the judgment. But, as every defeated suitor is apt to bewail himself as the victim of injustice, the complaint here relied on would avail to carry all eases to the ultimate tribunal. Unless a judgment involves some difficult and doubtful question of law, we shall not send it for revision to a tribunal already overburdened by its own proper business. In any other case where error is imputed to this court the appropriate redress is by motion for a reargument. Motion denied, with costs.